                                           1
                                           2
                                           3
                                           4
                                           5
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           6
                                           7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9   UNITED STATES OF AMERICA,                                    No. CR 17-00407 WHA
                                          10                  Plaintiff,
For the Northern District of California




                                          11     v.                                                         NOTICE OF ORAL RULING
    United States District Court




                                                                                                            GRANTING DEFENDANT
                                          12   ROBERT S. WONG, a/k/a FEI HONG, and                          JEE CHUNG WONG’S
                                               JEE CHUNG WONG, a/k/a CHOONG,                                MOTION FOR ACQUITTAL
                                          13
                                                              Defendants.
                                          14                                                   /
                                          15
                                                      This notice summarizes certain proceedings as they pertained to defendant Jee Chung
                                          16
                                               Wong in this matter. On July 25, 2017, a superseding indictment charged Jee Chung Wong
                                          17
                                               with three counts of collecting extensions of credit by extortion means, in violation of 18 U.S.C.
                                          18
                                               § 894, and aiding and abetting in its commission. The parties proceeded to trial on these
                                          19
                                               charges and selected a jury on October 16, 2018. Opening arguments concluded on October 22
                                          20
                                               and the government began to present its evidence that same day (Dkt. Nos. 28, 148, 164).
                                          21
                                                      After the government closed its evidence on October 24, Jee Chung Wong moved for a
                                          22
                                               judgment of acquittal pursuant to FRCrP 29. The Court deferred ruling on the motion and
                                          23
                                               provided the parties with a proposed charge to the jury for discussion at the following day’s
                                          24
                                               charging conference. At the October 25 charging conference, the government raised the issue
                                          25
                                               of Jee Chung Wong’s FRCrP 29 motion. After agreeing with the Court’s proposed jury
                                          26
                                               instructions as to aiding and abetting liability and the substantive elements of 18 U.S.C. § 894,
                                          27
                                               the government conceded that it had failed to prove a necessary element of the charges against
                                          28
                                               Jee Chung Wong. Following these concessions by the government, the Court granted Jee
                                           1   Chung Wong’s FRCrP 29 motion and adjudged him acquitted of all charges pending against
                                           2   him.
                                           3
                                           4
                                           5   Dated: October 26, 2018.
                                                                                                 WILLIAM ALSUP
                                           6                                                     UNITED STATES DISTRICT JUDGE
                                           7
                                           8
                                           9
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                           2
